Citation Nr: 1024369	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1941 to October 1945, and from May 1951 to August 
1952.  The Veteran died on October [redacted], 1985; the appellant is 
his surviving spouse.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 administrative 
decision by the Houston, Texas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The RO 
informed the appellant that because she had not responded to 
multiple requests for evidence and information in connection 
with her renewed claim, the claim was denied.  The issue has 
been recharacterized to better reflect the current procedural 
posture of the claim.

The appellant requested a personal hearing before a Veterans 
Law Judge, to be held at the RO, in her August 2007 
substantive appeal.  Although the hearing was scheduled and 
notice sent to the appellant at her address of record, she 
failed to appear, and has not contacted VA to provide a 
reason or to request rescheduling.  The request for hearing 
is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

In a prior, January 2004 decision, the Board remanded the 
issue of entitlement to a nonservice connected death pension 
for issuance of a statement of the case and to provide the 
appellant the opportunity to perfect an appeal on that issue.  
Although a statement of the case was issued in September 
2004, the appellant failed to submit a substantive appeal.  
The appeal having been abandoned, the issue is no longer on 
appeal.




FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death 
was most recently denied in a January 2004 Board decision, on 
the grounds that there was no nexus shown between the 
Veteran's death and any service connected disability; this 
included a determination that service connection was not 
warranted for additional disabilities.  

2.  Evidence received since January 2004 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, and addresses an 
unestablished fact; it does not, however, raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  New and material evidence to reopen the claim of service 
connection for the cause of the Veteran's death has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a)(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the case of claims for death benefits, notice 
must inform the appellant of all service connected 
disabilities, information on how to substantiate the claim 
based on those disabilities, and how to substantiate the 
claim based on conditions not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  When the claim 
involves reopening a previously denied claim, the notice must 
inform the appellant of the grounds for the prior denial and 
the need for new and material evidence, in addition to 
addressing the underlying claim on the merits.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice in 
October 2004, March 2005, June 2005, and August 2005 
correspondence.  Fully compliant notice was provided in 
multiple communications, but there is no requirement that 
notice take place in a single letter or correspondence.  A 
multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield 
v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).

The notification identified the evidence necessary to reopen 
and substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, secured a records review and 
medical opinion, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  No further meaningful 
development can take place in light of the appellant's 
refusal to cooperate with VA and provide requested 
information regarding the Veteran's service and allegations.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence

Although the RO reopened the claim of service connection for 
the cause of the Veteran's death in the June 2007 statement 
of the case, the Board is required to first consider whether 
new and material evidence had been presented before the 
merits of claim can be considered.  The Board can make an 
initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Board decisions 
become final as of the date of issuance.  38 C.F.R. 
§ 20.1100.  The Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim.  Knightly v. Brown, 6 Vet. 
App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for the cause of the Veteran's death was 
most recently denied in a January 2004 Board decision.  The 
Board found that none of the Veteran's service connected 
disabilities (right knee disability, residuals of 
appendectomy, and hearing loss) caused or contributed to his 
death.  Further, the Boards found that service connection for 
a cardiovascular condition and for diabetes was not 
warranted.  The Board discussed the allegation that the 
Veteran was a former POW, and noted that there was no 
documentary evidence of record supporting that status.

Since the January 2004 decision, the appellant has submitted 
allegations that the Veteran suffered from posttraumatic 
stress disorder (PTSD) due to his detention as a POW, and the 
psychiatric disorder had caused multiple physical ailments, 
including cardiovascular disabilities.  Her son also 
submitted a statement in support of her claim, essentially 
repeating her allegations of the Veteran's former POW status.  
Finally, the appellant has submitted extensive responses to a 
self-diagnostic PTSD questionnaire regarding the Veteran's 
symptomatology and state of mind prior to his death.

VA has additionally obtained a medical opinion based on a 
review of the Veteran's claims file.  The VA doctor was asked 
to discuss the relationship, if any between diabetes and the 
Veteran's service.  She opined that diabetes was less likely 
than not related to service; in so opining she provided a 
detailed rationale, based on an accurate record.  The report 
is adequate for adjudication purposes.

Unfortunately, none of the evidence received since January 
2004 is new and material sufficient to reopen the previously 
denied claim of service connection for the cause of the 
Veteran's death.  While the specific allegations regarding 
the presence of PTSD and the accompanying statements on that 
condition are new, they cannot be considered material.  The 
allegation of PTSD is based on the already considered and 
rejected allegation regarding the Veteran's former POW 
status.  The appellant has been repeatedly informed that this 
allegation was previously considered, and unless additional 
evidence on that point was submitted, the question could not 
be revisited.  No other stressor events have been alleged.  
Even accepting that the appellant and her son are competent 
to describe symptoms and manifestations of PTSD (or any other 
psychiatric disability), their opinion, based on a previously 
adjudicated and rejected fact (POW status) cannot be 
considered probative of the issue and cannot be new and 
material evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
The allegations do not, because the Veteran is currently 
found to NOT be a former POW, raise the reasonable 
possibility of substantiating the claim.  The Board stresses 
that the appellant has not made new allegations or submitted 
new evidence or information regarding the Veteran's POW 
status which would require VA to revisit that determination; 
she has rested on her repeated allegations and the evidence 
already of record.

The VA medical opinion is also new in the sense that it was 
not of record in January 2004.  It is also probative in the 
sense that it addresses the unestablished fact of a nexus to 
service for a disease extant at the time of the Veteran's 
death.  However, because the opinion rendered is negative, 
the VA medical opinion does not raise any reasonable 
possibility of substantiating the claim, and hence is not 
material.

In the absence of new and material evidence, the previously 
denied claim of service connection may not be reopened.  
There is no doubt to be resolved.


ORDER

New and material not having been received, the previously 
denied claim of service connection for the cause of the 
Veteran's death is not reopened, and the claim remains 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


